DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24th, 2020 has been entered.
 
Response to Arguments
 	Applicant’s amendments to claim 1 put it and its dependent claims in condition for allowance.  Applicant’s amendment to claim 12 further defining that the depth stop is coupled to the surgical reamer and that the plurality of alignment tabs extend into the central opening and are received in the plurality of longitudinal slots of the reamer overcome the previous rejection.  However, they do not overcome the art as a whole.  The Examiner now relies upon the embodiment of figures 1A-9B in which the depth stop (2) having a plurality of alignment tabs (27) which engage slots (18) of the surgical reamer (figures 4-9B).  A more detailed explanation can be found in the body of the rejection below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	Claims 1-3, 6-8, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Timon et al. (CH 706593A1).
.

    PNG
    media_image1.png
    308
    362
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Timon et al. (CH 706593A1) in view of Ardito et al. (US 2016/0089159). 	Regarding claim 13, Timon et al. disclose that the claimed invention except for the moveable plate includes a pin sized to be received in each aperture, the pin being configured to extend orthogonal to a longitudinal axis of the elongated shaft. 	Ardito et al. teach a movable plate member (253 + 260) which includes a pin (253, figure 11 sized to be received in each aperture of the surgical reamer (gaps in ridges 278 of reamer 270), the pin being configured to extend orthogonal to the longitudinal axes of the first and second elongated shaft (¶171) so as to permit selective placement and adjustment of the length of the reamer shaft with respect to the rest of the drilling system (¶171). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the movable plate of Timon to include a pin sized to be in each aperture, the pin being configured to extend orthogonal to a longitudinal axis of the elongated shaft as taught by Ardito et al. as it permits selective placement and adjustment of the length of the reamer shaft with respect to the rest of the drilling system. 	Regarding claim 14, Timon et al. in view of Ardito et al. disclose that the pin extends parallel to a pair of alignment tabs of the depth stop (when 253 is applied to depth stop 2) as both extend orthogonal to the longitudinal axis of the shaft..

    PNG
    media_image2.png
    353
    534
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 1-11 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375.  The examiner can normally be reached on Mon - Fri 6:30-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J LAWSON/           Primary Examiner, Art Unit 3775